DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2022 has been entered.
Response to Amendment
The amendment filed on 01/31/2021 is entered and acknowledged by the Examiner. Claims 1-10 have been amended. New claims 11-20 have been added. Claims 1-20 are currently pending in the instant application. 
The rejection of claims 1-9 under 35 U.S.C. 103 as being
unpatentable over Satao (US 2017/0155170 Al) in view of Chen (US 2017/0162901 Al) and Hama (US 2013/0288134 Al) is withdrawn in view of Applicant’s amendment and remarks.
The rejection of claims 1-5, 7, and 10 under 35 U.S.C. 103 as being unpatentable over Ohtomo (US 2015/0357675 Al) in view of Chen (US 2017/0162901 Al) and Hama (US 2013/0288134 Al) is withdrawn in view of Applicant’s amendment and remarks.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 08/02/2022 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner. An initialed copy accompanies this Office Action.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 depends from claim 2. Claim 2 requires the raw material to be subjected to mixing, stirring, and pulverization. However, the limitation of “mixing, stirring, and/or pulverization” in claim 3 only requires one of mixing, stirring, or pulverization. The limitation of claim 3 failed to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 5, 14, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is recites the limitation "the Li-S-X compound" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 is recites the limitation "the Li-S-X compound" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
The term “low-order sulfides” in claim 17, in lines 1-2,is a relative term which renders the claim indefinite. The term “low-order sulfides” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner is unclear as to what order of the sulfides must be to be regarded as low-order.  
Appropriate correction is required.
Allowable Subject Matter
Claims 1-2, 4, 6-13, 15-16, and 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: currently, there is no prior art alone or in combination that teaches or render obvious a method for producing a solid electrolyte comprising 0 to 50 parts by mass of phosphorus sulfide relative to 100 parts of yellow phosphorus as required in amended claim 1. Therefore, amended claim 1 is allowable over the prior art of record. Claims 2, 4, 6-13, 15-16, and 18-20 directly or indirectly depend from claim 1 and are allowable based on their dependencies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761